Citation Nr: 1210732	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral tibial stress fractures.

2.  Entitlement to service connection for inguinal hernia.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Jeff Marion, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.  He also served with the West Virginia Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Huntington RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for residuals of bilateral tibia stress fractures and inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO


FINDING OF FACT

At a Travel Board hearing on November 4, 2011, the Veteran withdrew his appeal seeking service connection for asbestosis.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO certified for appeal the issue of entitlement to service connection for asbestosis.  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on November 4, 2011, the Veteran and his attorney withdrew from appeal the claim seeking service connection for asbestosis.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is dismissed for lack of jurisdiction by the Board. 


ORDER

The claim of entitlement to service connection for asbestosis is dismissed.



REMAND

The Veteran seeks service connection for residuals of bilateral tibial stress fractures.  His service treatment records (STRs) only reflect treatment for right tibial stress fracture incurred in 1974.  VA examinations in December 2007 and April 2007 disclosed no evidence of current residuals.  At his hearing in November 2011, the Veteran and his attorney referred to a visible deformity reportedly in the area of the right tibial fracture.  The VA examination reports do not address this issue other than referring to a bony prominence at the patella insertion possibly representing Osgood Schlatter's disease/epiphysitis.  The Board requires additional medical opinion as to whether the visible deformity reported by the Veteran represents a residual of his right tibial fracture incurred during active service.  38 U.S.C.A. § 5103A(d).

In November 2011, the Veteran's representative submitted additional evidence in support of the Veteran's claims.  At that time, a waiver of RO review was not provided.  The Veteran's representative also intimated that additional evidence was intended to be submitted.  At the November 2011 hearing, the Veteran's attorney discussed the possibility of obtaining medical opinion regarding the nature and etiology of the Veteran's inguinal hernia.  Based upon the above, the Board will defer consideration of the service connection claim for inguinal hernia.  See generally 38 C.F.R. §  20.1304 (requiring RO review of pertinent evidence in the first instance absent a waiver from the claimant). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete clinical records of the Veteran's treatment at the Huntington, West Virginia VA Medical Center (VAMC) since January 2011.

2.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed right tibial fracture.  The claims folder must be made available for examiner review.  Following examination and review of the claims folder, the examiner is requested to address the following questions:

	a) provide a description of the visible physical deformity of the right lower extremity claimed by the Veteran; 

	b) provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's reported physical deformity of the right lower extremity was caused or aggravated beyond the normal progression of the disorder by the history of right tibial stress fracture during active service in 1974; and

	c) if and only if the bony prominence at the patella insertion noted on VA examination in April 2009 is not the same disorder addressed above, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that this abnormality was caused or aggravated beyond the normal progression of the disorder by the history of right tibial stress fracture during active service in 1974.

The opinion and any other conclusions expressed by the examiner should be supported by a complete rationale.  If the examiner is unable to provide opinion without resort to speculation, the examiner must provide a rationale as to why such an opinion cannot be provided (e.g., the need for additional information, the answer is beyond the current state of medical evidence, etc.)

3.  Thereafter, readjudicate the claims including consideration of any additional information submitted since the October 2011 supplemental statement of the case (SSOC).  If any benefit on appeal remains denied, furnish the Veteran and his attorney an SSOC and an appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


